Exhibit 10.29

 

 

 



PROMISSORY NOTE

July 10, 2018

 

INITIAL PRINCIPAL AMOUNT: $50,000

 

INTEREST RATE: 30% flat rate ($15,000)

 

BORROWER: Pura Naturals, Inc.

 

LENDER: Julie Morton

 

DUE DATE: January 10, 2019

 

 

1.                   For value received Pura Naturals, Inc., a Nevada
corporation ("Borrower") promises to pay Julie Morton ("Lender"), or to order,
the principal amount of $50,000 with flat interest thereon at the rate of thirty
percent (30%), or $15,000. A $5,000 progress payment is due in 30 days (August
10, 2018), with $5,000 monthly payments for four additional months. The entire
balance is due in the final payment.

 

2.                   Increase in Note. The amount of this Note shall be
increased by the amount of any additional advances made by Lender to Borrower,
from time to time. The amount of any advances shall be added to principal and
shall bear interest at the rate of five percent (5%) per annum, from the date on
which such additional advances are made.

 

3.                   Maturity Date. The principal and unpaid accrued interest
shall be due and payable on or before January 10, 2019.

 

4.                   Prepayment.  Notwithstanding anything in this Agreement to
the contrary, Borrower may prepay the unpaid principal balance and any accrued
interest of the Note without penalty or premium, at any time.

 

5.                   Default. Borrower will be in default if borrower fails to
make any payment when due.

 

6.                   Waiver.  Demand, presentment, protest and notice of
non-payment and protest, notice of intention to accelerate maturity, notice of
acceleration of maturity and notice of dishonor are hereby waived by Borrower.  

 

7.                   Transfer; Successors and Assigns. The terms and conditions
of this Note shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Notwithstanding the foregoing, the
Borrower may not assign, pledge, or otherwise transfer this Note without the
prior written consent of the Lender.

 

8.                   Method of Payment. Principal and interest shall be payable
in lawful money of the United States. Notwithstanding anything contained herein
to the contrary, the amount of interest payable under the terms of this Note
shall in no event exceed the maximum amount of interest permitted to be charged
by law at the date of execution hereof.

 

9.                   Notices. All notices, requests, demands and other
communications under this Note, shall be in writing and shall be deemed to have
been duly given on the date of service if served personally on the party to whom
notice is to be given or within five (5) business days if mailed to the party to
whom notice is to be given, by first-class mail, registered, or certified,
postage prepaid and properly addressed as follows:

 

 



 1 

 

 

 

 

 

If to Lender, addressed to: Soc. Sec. or Tax ID Number

_______________________________________________

_______________________________________________

_______________________________________________

 

If to Borrower, addressed to:

Pura Naturals, Inc.

23101 Lake Center Drive, Suite 100

Lake Forest, CA 92630

 

10.               Amendments and Waivers. The terms of this Note may be amended
only in writing signed by Borrower and Lender. This Note constitutes and
contains the entire agreement between and among the parties regarding the
subject matter hereof, and supersedes and replaces all prior agreements,
promises and understandings, whether written or oral, proposed or otherwise,
regarding the subject matter hereof.

 

11.               Loss of Note. Upon receipt by the Borrower of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Promissory Note or any Promissory Note exchanged for it, and indemnity
satisfactory to the Borrower (in case of loss, theft or destruction) or
surrender and cancellation of such Promissory Note (in the case of mutilation),
the Borrower will make and deliver in lieu of such Promissory Note a new Note of
like tenor.

 

12.               Governing Law; Venue. This Note is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Note shall be construed and enforced in accordance with the
laws of the State of California without giving effect to conflict of law
principles. This Note shall be deemed made and entered into in Orange County,
State of California and venue for any Proceeding as defined below, in connection
with this Note shall be in Orange County, California.

 

13.               Waiver of Jury Trial. The Parties hereto hereby voluntarily
and irrevocably waive trial by jury in any Proceeding brought in connection with
this Note, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Note,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.

 

14.               Counterparts; Facsimile Signatures. This Note may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement. Facsimile
signatures shall be sufficient for execution of this Note.

 

15.               Consideration. Additional consideration for the loan includes
5% of sales for Grease Beast at upcoming buying shows for 180 days, also due on
January 10, 2019.

 

16.               Collateral. New Directions IRA shall hold 100,000 shares of
Advanced Innovative Recovery Technologies, Inc. (“Company”) Preferred stock for
the benefit of Julie Morton, until the loan is repayed, at which time the shares
are returned to the Company.

 



 2 

 

 

 

 

 

IN WITNESS WHEREOF, this Promissory Note is executed as of July 10, 2018.





BORROWER

 

Pura Naturals, Inc.

 

/s/ Robert Doherty

By: Robert Doherty

Its: Chief Executive Officer

 

 

 

 

 



 3 

 

 

